Name: Commission Regulation (EC) No 2316/1999 of 22 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|31999R2316Commission Regulation (EC) No 2316/1999 of 22 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops Official Journal L 280 , 30/10/1999 P. 0043 - 0065COMMISSION REGULATION (EC) No 2316/1999of 22 October 1999laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), and in particular Article 9 thereof,Whereas:(1) Regulation (EC) No 1251/1999 replaced the support system for producers of certain arable crops provided for in Council Regulation (EEC) No 1765/92(2), as last amended by Regulation (EC) No 1624/98(3). Following the changes entailed by the new system and in view of experience gained, the rules on the application of the area payment system should be harmonised and, where appropriate, simplified. In the interests of clarity, it is appropriate to recast in a single act the provisions of the specific regulations governing the various aspects of that system, that is the following Commission regulations:Regulation (EEC) No 2467/92(4) as amended by Regulation (EEC) No 3738/92(5), Regulation (EEC) No 2836/93(6), as last amended by Regulation (EC) No 1503/97(7), Regulation (EC) No 762/94(8), as last amended by Regulation (EC) No 1981/98(9), Regulation (EC) No 1098/94(10), as last amended by Regulation (EC) No 1945/1999(11), Regulation (EC) No 1237/95(12), as last amended by Regulation (EC) No 2017/97(13), Regulation (EC) No 658/96(14), as last amended by Regulation (EC) No 610/1999(15) and Regulation (EC) No 1577/98(16).(2) The area payments provided for in Regulation (EC) No 1251/1999 must be restricted to certain areas to be specified. Only one application for an area payment should be permitted in respect of any parcel cultivated in a given marketing year. Any parcel covered by an "area" aid application under the common organisation of the market in any other product in respect of the same marketing year cannot qualify under the area payment scheme. Area payments can be granted on crops subsidized under a scheme falling within the Community's structural or environmental policies.(3) Article 7 of Regulation (EC) No 1251/1999 defines the land that is eligible for area payments. That Article authorises certain exceptions under the control of the Member States which must not undermine the effectiveness of the arrangements laid down in that Regulation. In order to avoid any such risk, suitable measures should be laid down to keep the total area of eligible land at the current level and to prevent any appreciable increase therein. To that end, certain muftiannual crops should be considered as included among rotating crops. Areas covered by restructuring programmes could also be considered eligible for area payments. It is necessary to define what is meant by restructuring, appreciable increases in agricultural area and the obligation to exchange eligible and ineligible land.(4) The sowing of land for the sole purpose of qualifying for area payments should be prevented. Certain conditions relating to the sowing and cultivation of crops must be specified, in particular as regards oilseeds, protein plants, linseed and durum wheat. Local standards must be respected in order to reflect the diversity of agricultural practice within the Community.(5) In order to foster the Community's policy of quality improvement, only applicants who have sown seed of specified varieties and qualities should be eligible for area payments in respect of colza and rape seed. For determining eligible varieties, reference should be made for the sake of consistency, simplification and good management, to the Common Catalogue of Varieties of Agricultural Plant Species established by Council Directive 70/457/EEC(17), as last amended by Directive 98/96/EC(18), while for the 2000/01 marketing year, reference should be made to the varieties eligible under the previous scheme for the sake of clarity and to maintain continuity. The Community's glucosinolate and erucic acid standards for colza and rape seed should be clarified and tests should be laid down to measure the glucosinolate and erucic acid content of seed samples. It is necessary to clarify the position regarding variety associations of colza and rape seed and certain other categories of seed. The varieties of sunflower seed which constitute confectionery sunflower seed should be specified.(6) The Member States in which maize is not grown traditionally may set a base area for silage grass. It is necessary to define what is meant by silage grass.(7) Standards for sweet lupins and tests to determine whether or not a sample of lupins is sweet should be laid down.(8) Article 5 of Regulation (EC) No 1251/1999 provides for the granting of a supplement to the area payment to producers of durum wheat in traditional production regions within a maximum guaranteed area for each Member State concerned. That maximum guaranteed area may be distributed among the regions of production. A de minimis rule on the size of such production regions should be introduced to prevent their fragmentation and so that the principle of proportionality is complied with in the application of any penalties incurred for overshoots. Areas eligible for the special aid for durum wheat in non-traditional areas have been allocated to certain Member States. The regions of the Member States allocated such areas should be defined. Regulation (EC) No 1251/1999 provides that certified durum wheat seed must be used. Specific measures should be taken to ensure that such seed is used. A minimum quantity and a transitional period over which the quantity of that seed used is to be attained must be set in order to avoid supply difficulties or disturbances on the market in certified seed. In view of the diversity of agricultural practice within the Member States and within regions thereof, the setting of the minimum quantity and the adoption of any transitional measures needed should be left to the Member States concerned.(9) Regulation (EC) No 1251/1999 provides inter alia for the area payment scheme to apply subject to a system of regional base areas. With a view on the one hand to the transparency needed and on the other to satisfactory management of those areas, the number of hectares eligible under the area payment scheme and the way they are distributed need to be determined for each Member State.(10) Article 3 of Regulation (EC) No 1251/1999 allows regionalisation plans to differentiate between irrigated and non-irrigated areas. What is meant by irrigation should be defined. A separate base area may be established for maize. In some Member States, this area may largely concern silage maize. By the nature of silage maize, yields may not be expressed in tonnes per hectare. The yield applicable in this case should therefore be defined. The Member States should be given the opportunity to lay down the yield applicable to silage maize in relation to the yield of comparable arable crops in the region concerned.(11) The areas to be taken into account with a view to assessing any overshoot in the base area and the rules for determining the extent of such overshoots should be specified. Where a separate base area is established for maize, irrigated areas or silage grass, special rules must be laid down as regards the areas to be taken into account with a view to calculating any overshoot in the base area in question. The rules for determining any overshoot in the base area must ensure that the base area is complied with in all cases. The way the overshoot is to be calculated in respect of the maximum guaranteed areas for durum wheat should also be specified.(12) In order to prevent complicated regionalisation plans resulting in actual yields appreciably in excess of the reference yields, Regulation (EC) No 1251/1999 provides for area payments to be adjusted in the following marketing year in proportion to the overshoot of the average yield resulting from the regionalisation plans. The data necessary for calculating any overshoot of the reference yields must be available in good time. The procedure to be followed for establishing such overshoots should be specified and the reference yields resulting from regionalisation plans as determined in accordance with the criteria laid down in Article 3 of that Regulation should be fixed.(13) Pursuant to Article 2 of Regulation (EC) No 1251/1999, eligibility for area payments is conditional on an obligation on the producers concerned to set aside part of the area on their holdings. In order to ensure that such set-aside contributes to better balance on the market, detailed implementing rules capable of ensuring that the scheme has the necessary effectiveness and that it is consistent with the overall system introduced by Regulation (EC) No 1251/1999 should be laid down. To that end, while areas other than those referred to in Article 7 of that Regulation should not be definitively excluded from the scheme, provision should be made for the areas counting as set-aside to be comparable with those counting for the purposes of calculating the regional base area. The scheme's effectiveness may be enhanced if provision is also made for set-aside to apply to unbroken areas of a minimum size. Provisions should also be laid down regarding environmental protection and the maintenance and utilisation of the areas set aside. Regulation (EC) No 1251/1999 exempts from the set-aside obligation producers whose application does not exceed production equivalent to 92 tonnes of cereals. The method for calculating the 92-tonne production limit must be specified. For the sake of clarity, provisions must be laid down for cases where the set-aside obligation is not met.(14) The minimum period for which land is to be set aside must extend at least over the growing cycle of the arable crops covered by Regulation (EC) No 1251/1999. However, in order to take certain specific circumstances into account, it should be possible for land set aside to be used before the minimum set-aside period expires.(15) Rules should be laid down to ensure that farmers who undertake to set aside certain areas for a period not exceeding five marketing years receive a minimum payment. The adjustments and penalties applicable under the scheme should be laid down.(16) Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organisation of the market in cereals and rice in Portugal(19), as amended by Commission Regulation (EC) No 1664/95(20), provides for direct aid per hectare for certain cereals grown in Portugal during a transitional period. Pursuant to Article 6(4) of Regulation (EC) No 1251/1999, such aid may be taken into account for the purposes of calculating the compensation for compulsory set-aside only.(17) Article 8(2) of Regulation (EC) No 1251/1999 requires producers of cereals, oilseeds and protein plants to complete sowing by 31 May at the latest. In certain cases, sowing can be put off until after 31 May because of the climate. The deadline for sowing and for submitting applications should be extended for certain crops in certain regions. However, such extensions should not adversely affect the effectiveness of the support system or undermine the control system introduced by Council Regulation (EEC) No 3508/92(21), as last amended by Regulation (EC) No 1036/1999(22).(18) In order to ensure that the processing industry receives regular supplies of sweetcorn throughout the marketing year, producers must be able to spread their sowings over a longer period. The final date for sowing sweetcorn should therefore be deferred to 15 June.(19) Article 10(7) of Regulation (EC) No 1251/1999 provides that those Member States where there is a risk that the reference area may be substantially exceeded can limit the area in respect of which individual producers may apply for crop-specific oilseeds area payments. That limit must be laid down on the basis of objective criteria and expressed as a percentage of the producer's eligible agricultural area. That limit may vary from one regional base area to another. Producers must be notified of that limit by a given date before oilseed sowing commences. Where any producers' applications for crop-specific oilseeds area payments cover an area in excess of the limit, the area over the limit must be excluded from the application. The area on which area payments for land set aside are payable may need to be reduced accordingly.(20) In order to ensure that the area payment system functions properly in respect of any given marketing year, statistical monitoring must be carried out on the application of the system for that year. For the purposes of budget forecasts at Community level, provisional figures must be available by 15 September at the latest of the year in progress. The date by which the definitive rate of any overshoot is to be notified must be fixed. The data serving as the basis for calculating any overshoots in the base areas and in the maximum guaranteed areas for durum wheat and any breakdown of the latter into base sub-areas or regions must be available in good time.(21) The scheme provided for by Regulation (EC) No 1251/1999 will apply as from marketing year 2000/01. In order for the producers concerned to be able to sow as well as carry out the possible set-aside and submit their area payment applications for the said marketing year in the knowledge of and in compliance with the rules for the application of the new scheme, the provisions of the present Regulation should enter into force as soon as it is published in the Official Journal of the European Communities.(22) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:CHAPTER IEligibility for area paymentsSECTION IGeneral provisionsArticle 11. Area payments as provided for in Regulation (EC) No 1251/1999 shall be granted in accordance with the conditions laid down in this Regulation.2. In a given marketing year, no more than one application for an area payment may be made in respect of any cultivated parcel.3. No area payment may be granted on any cultivated parcel which is covered in respect of the same marketing year by an application for area-based aid under a scheme financed under Article 1(2)(b) of Council Regulation (EC) No 1258/1999(23) for arable crops other than those covered by Regulation (EC) No 1251/1999.Article 21. For the purposes of Article 7 of Regulation (EC) No 1251/1999, the definitions of "permanent pasture", "permanent crops", "multi annual crops" and "restructuring programme" shall be those set out in Annex I.2. Land on which aid has been granted under Title I of Council Regulation (EEC) No 2328/91(24) or under Council Regulation (EEC) No 3766/91(25) or, in the case of Finland and Sweden, land set aside under a national set-aside scheme shall be considered eligible for area payments.3. Areas newly declared eligible by the Member States under a restructuring programme must not exceed the area newly declared ineligible under that programme by more than 5 %. However, the following shall not be taken into account when the abovementioned increase is determined:(a) in the new German LÃ ¤nder, 2500 ha affected by the restructuring of agricultural land in the period from 1 January to 30 June 1992 and planted with arable crops for harvest in 1993;(b) the remaining land covered by plans for the grubbing-up of wine-growing areas for the 1991/92 wine year approved before 31 December 1991 under Council Regulations (EEC) No 1442/88(26) and No 2239/86(27) and carried out within the time limits laid down therein.4. Pursuant to the third paragraph of Article 7 of Regulation (EC) No 1251/1999, the Member States may not increase their total eligible agricultural area, either temporarily or permanently, by more than 0,1 % of their total base area.The Member States shall send the Commission an annual list of authorisations issued pursuant to the third paragraph of Article 7 of Regulation (EC) No 1251/1999, specifying the number of farmers, the areas concerned and the reasons.In duly substantiated special cases, the limit laid down in the first subparagraph may be revised in accordance with the procedure laid down in Article 23 of Council Regulation (EEC) No 1766/92(28).5. Cases as referred to in the fourth paragraph of Article 7 of Regulation (EC) No 1251/1999 shall be those where producers are able to give relevant, objective reasons for exchanging ineligible land for eligible land on their holdings, provided that the Member State has checked that there are no valid reasons for refusing such exchanges, in particular from the viewpoint of environmental risks. Under no circumstances may exchanges result in any increase in the total area of eligible arable land on the holding. The Member States shall provide for a system for the prior notification and approval of such exchanges.By 31 May at the latest each year, the Member States shall submit plans to the Commission comprising a list of the criteria on the basis of which exchanges have been approved and evidence to the effect that the total area of eligible land has not increased as a result of such exchanges.Article 31. Area payments for arable crops shall be paid solely on areas:(a) located in regions declared by the Member State as climatically and agriculturally suitable for growing arable crops. The Member States shall have the power to decide that any region is not suitable for producing certain arable crops;(b) fully sown in accordance with local standards. Where cereals are sown in a mixture with oilseeds or protein plants, or where oilseeds are sown in a mixture with protein plants, the lowest rate of area payment shall apply;(c) on which the crop is maintained until at least the beginning of flowering under conditions of normal growth. Crops of oilseeds, protein plants, linseed and durum wheat must also be cultivated in accordance with local standards at least until 30 June prior to the marketing year in question, unless they are harvested at full maturity before that date. Protein plants may not be harvested until after the stage of lactic ripeness;(d) covered by applications in respect of at least 0,3 ha, each parcel cultivated being larger than the minimum size fixed by the Member State for the region concerned.2. Where any producer's eligible areas are located in more than one region of production, the amount payable shall be determined by the location of each area covered by his application.3. Member States that treat maize separately in regions where maize is grown principally for silage shall be authorised to apply the yield for a feed grain in that region to all areas under maize in the regions in question.SECTION 2Special provisions covering certain arable cropsArticle 41. The Member States shall apply a quality policy in respect of colza and rape seed by limiting areas eligible for area payments to those sown with certified seed of double-zero (00) varieties of colza and rape seed notified and entered as such in the Common Catalogue of Varieties of Agricultural Plant Species established by Directive 70/457/EEC prior to any payment. Double-zero varieties shall be those producing seed with a maximum glucosinolate content of 25 Ã ¼mol/g at a moisture content of 9 %, as determined by method EN ISO 9167-1: 1995, and an erucic acid content of not more than 2 % of the total fatty acid content, as determined by method EN ISO 5508: 1995.2. By way of derogation from paragraph 1, the Member States may include areas sown with one or more of the following categories of rape and colza seed among those eligible for area payments:(a) certified seed of double zero variety associations the components of which have been notified and entered where appropriate as double zero in the Common Catalogue of Varieties of Agricultural Plant Species;(b) seed harvested from certified seed grown on the same holding of double zero varieties shown by analysis of a representative sample taken by an approved agent of the competent national authority to have a glucosinolate content of no more than 18,0 Ã ¼mol/g at a moisture content of 9 %;(c) seed of stocks registered, prior to sowing, for inspection and control and intended to yield a crop for use as breeders', pre-basic, basic or certified seed for sowing, research or testing purposes to determine whether the stock may be added to a Member State's national variety list and, subsequently, to the Common Catalogue as a double zero variety;(d) certified seed of the "Bienvenu" and "Jet Neuf" varieties covered by a cultivation contract signed prior to sowing by the producer and a buyer specially approved to that end by the competent authority of the Member State, with a view to obtaining seed for the production of oil intended for specified uses in food or feed;(e) seed of stocks with an erucic acid content of more than 40 % of the total fatty acid content and covered by a cultivation contract concluded, prior to sowing, with an approved first buyer with a view to obtaining seeds intended for a specified non-food use or for use as seed for sowing to obtain such a crop.3. Where Member States consider areas sown with seed as referred to in paragraph 2(b) as eligible, prior to sowing they shall take all measures necessary to determine that such seed meets the requirements. The glucosinolate content may be determined by method EN ISO 9167-1: 1995(x) or method EN ISO 9167-2: 1997. The former method shall be the sole method used for settling disputes as to glucosinolate content.4. For the 2000/01 marketing year, areas sown with certified seed of varieties and variety associations listed in Annex II to Regulation (EC) No 658/96 shall also be eligible for area payments.5. For the purposes of Article 10(9) of Regulation (EC) No 1251/1999, varieties of sunflower seed that constitute confectionery sunflower seed shall be as listed in Annex II.Article 5"Sweet lupins" means those varieties of lupins producing seed comprising not more than 5 % bitter seeds. The bitter seed content shall be calculated in accordance with the test set out in Annex III.Article 61. For the purposes of the first paragraph of Article S of Regulation (EC) No 1251/1999, producers of durum wheat in the zones listed in Annex II to that Regulation shall receive the supplement to the area payment within the maximum guaranteed area set out in Annex III to that Regulation.For the purposes of Annex II to Regulation (EC) No 1251/1999, Pannonia in Austria shall comprise the zones listed in Annex IV to this Regulation.2. Where the maximum guaranteed area is distributed among the production zones and production regions as provided for in the third paragraph of Article 5 of Regulation (EC) No 1251/1999, the following provisions shall apply:(a) if any production region is less than 500 ha in area, the Member States concerned may join the region in question to an adjacent production region;(b) in Italy, account may be taken of the areas traditionally sown to durum wheat and set aside under the five-year scheme from 1993 to 1997;(c) by 15 September at the latest of the marketing year preceding that in respect of which the area payment application is made, the Member States concerned shall notify the producers and the Commission of the distribution of the maximum guaranteed area.3. Special aid as provided for in the fourth paragraph of Article 5 of Regulation (EC) No 1251/1999 shall be granted in the zones listed in Annex V to this Regulation for up to the maximum number of hectares set out in Annex IV to Regulation (EC) No 1251/1999 in respect of any parcel eligible for the payment for areas under arable crops provided for in Article 1 of that Regulation and sown to durum wheat.4. For the purposes of granting aid for durum wheat as referred to in paragraphs 1 and 3, "area" aid applications as referred to in Article 4 of Commission Regulation (EEC) No 3887/92(29) must contain all information required for identifying parcels sown to durum wheat and must be accompanied by proof that certified seed has been used.Aid applications in respect of durum wheat shall be valid only where:(a) an area payment application is submitted in respect of the same number of hectares under durum wheat;(b) seed certified in accordance with Council Directive 66/402/EEC(30) is used.5. The Member States shall fix the minimum quantity of certified seed to be used in accordance with agricultural practice in the Member State concerned.A transitional period of up to three years commencing on 1 July 1998 may be allowed for the quantity of such seed used to reach the minimum, in accordance with the specific measures notified to the Commission by the Member States by 30 June 1998 at the latest.6. The supplement to the area payment and the special aid for durum wheat shall be paid at the same time as the area payment.Article 71. For the purposes of Article 1(3) of Regulation (EC) No 1251/1999, "silage grass" means the crop grown on areas mainly sown to herbaceous grasses and harvested green at least once a year with a view to preservation in an enclosed environment by anaerobic fermentation.2. The provisions of this Regulation, with the exception of the condition relating to flowering in Article 3(1)(c), shall apply to silage grass.3. Producers in the Member States that make provision for a specific area for silage grass as set out in Annex VI shall be eligible for area payments in respect of silage grass.CHAPTER IIBase areas and reference yieldsSECTION 1General provisionsArticle 8The base areas as referred to in Articles 2 and 3 of Regulation (EC) No 1251/1999 shall be as set out in Annex VI.Article 91. Where regionalisation plans provide for different yields for irrigated and non-irrigated land in accordance with Article 3(3) of Regulation (EC) No 1251/1999, the Member States shall lay down rules to determine whether or not areas are irrigated in the course of a marketing year. They shall in particular lay down:(a) a list of arable crops on which area payments may be granted at the rate for the irrigated yield;(b) a description of the irrigation equipment which the farmer must have at his disposal; such equipment must be commensurate with the area concerned and must allow for the supply of the water needed for the normal development of plants during their growth cycle;(c) the relevant irrigation period.2. Paragraph 1 shall not apply where irrigation is a historical feature linked to the parcels and allows them to be distinguished and listed, like "regadÃ ­o" production regions in Spain.SECTION 2Area overshootArticle 101. For the purposes of determining any overshoots in regional base areas in accordance with Article 2(4) of Regulation (EC) No 1251/1999, the competent authority of the Member State shall take account, on the one hand, of the regional base area fixed in Annex VI and, on the other hand, of the sum of areas covered by applications for area payments submitted in respect of each crop, including the corresponding compulsory set-aside. Any voluntary set-aside shall be included with areas other than irrigated, other than under maize and/or other than under silage grass.2. The sum of the areas covered by aid applications submitted shall not include areas, or parts thereof, covered by applications that administrative checks show to be clearly unjustified.Where applicable, the area actually determined during on-the-spot checks pursuant to Article 6 of Regulation (EEC) No 3887/92 shall count.3. Areas sown to arable crops in accordance with Regulation (EC) No 1251/1999 and used in support of aid applications under Council Regulation (EC) No 1254/1999(31) shall be added to the sum of the areas covered by applications submitted, adjusted in accordance with paragraph 2.4. The overshoot shall be calculated in accordance with the table in Annex VII.Article 111. For the purposes of determining any overshoot in the maximum guaranteed area for durum wheat eligible for the supplement to the area payment, the competent authorities of the Member States shall take account, on the one hand, of the maximum guaranteed area laid down in Annex III to Regulation (EC) No 1251/1999, where applicable distributed among the regions, and, on the other hand, of the sum of the areas covered by applications for the supplement to area payments in respect of durum wheat, adjusted in accordance with Article 10(2) of this Regulation and, where applicable, reduced in accordance with Article 2(4) of Regulation (EC) No 1251/1999.2. Paragraph 1 shall apply for the purposes of determining any overshoot in the maximum guaranteed areas eligible for the special aid for durum wheat set out in Annex IV to Regulation (EC) No 1251/1999.Article 121. Where the areas referred to in Articles 10 and 11 are found to be exceeded, the Member State concerned shall, by 31 October of the marketing year in question, determine the definitive rate of overshoot truncated to two decimal points.2. The definitive rate of overshoot thus determined shall be used to calculate the proportional reduction in the area eligible for:(a) the area payment in accordance with the first subparagraph of Article 2(4) of Regulation (EC) No 1251/1999;(b) the supplement thereto and the special aid for durum wheat, once the first subparagraph of Article 2(4) of Regulation (EC) No 1251/1999 has been applied.Article 13For the purposes of Article 2(6) of Regulation (EC) No 1251/1999, the Member States shall, by 15 September at the latest of the marketing year in respect of which the area payment is applied for, determine the following and shall notify the Commission thereof:(a) the national base area to be subdivided;(b) the criteria used by the Member State to establish the sub-base areas;(c) the sub-base areas (number, name and size);(d) the detailed rules for concentrating measures applicable in case of overshoot.SECTION 3Overshoot in reference yieldArticle 14For the purposes of Article 3(7) of Regulation (EC) No 1251/1999, the summary statements of aid applications and the yields pertaining thereto shall be those forwarded by Member States in accordance with Article 26 of this Regulation.For that purpose, the reference yields shall be those set out in Annex VIII to this Regulation.Article 15For the purposes of calculating the average yield resulting from aid applications in respect of a given marketing year, the following procedure shall apply:(a) the areas shall firstly be reduced proportionately, where appropriate, in accordance with the first subparagraph of Article 2(4) of Regulation (EC) No 1251/1999;(b) the average cereals yield for the region shall be used for areas under oilseeds where payments for the 2000/01 and 2001/02 marketing years are based on the historical regional yields for oilseeds;(c) the average cereals yield for non-irrigated land in the region shall be used for areas under arable crops that are declared as forage areas for the purposes of premiums for beef and sheep.Article 16Before 31 May each year, the Commission shall carry out a comparative examination of the information referred to in Articles 14 and 15 and shall fix the relevant correcting coefficients in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92.Article 17The coefficients referred to in Article 16 shall apply to all area payments in the Member State or region in which the base area in question is located, with the exception of the supplement to the area payment and the special aid for durum wheat.CHAPTER IIISet-asideArticle 18"Set-aside" means leaving fallow an area that in the preceding year was:(a) cultivated with a view to a harvest, or(b) set aside in accordance with Regulation (EEC) No 1765/92 or Regulation (EC) No 1251/1999, or(c) withdrawn from the production of arable crops or afforested in accordance with Council Regulation (EEC) No 2078/92(32) and Council Regulation (EEC) No 2080/92(33), respectively or under Articles 22, 23, 24 and 31 of Council Regulation (EC) No 1257/1999(34).Article 191. Areas set aside in accordance with this Chapter must cover a single area at least 0,3 ha in size and at least 20 m wide.The Member States may accept:(a) smaller areas involving whole parcels with permanent boundaries such as walls, hedges or watercourses;(b) whole parcels less than 20 m wide in regions where parcels of that size are traditional;(c) parcels at least 10 m wide alongside permanent watercourses or lakes and subject to special controls aiming in particular to ensure compliance with environmental objectives.2. Areas set aside must so remain for a period commencing on 15 January at the latest and ending on 31 August at the earliest. However, the Member States shall lay down the conditions under which producers may be authorised to sow seed from 15 July for harvesting in the following year and the conditions to be met in order for grazing to be authorised from 15 July in Member States where transhumance is practised traditionally.3. Areas set aside may not be used for agricultural production of any sort other than as provided for in Article 6(3) of Regulation (EC) No 1251/1999 or used for any lucrative purpose incompatible with the growing of arable crops.4. The Member States shall apply suitable measures compatible with the specific situation of areas set aside in order to ensure they are maintained and the environment is protected. Such measures may also involve green cover; in that case, the measures must ensure that the green cover cannot be used for seed production and that it cannot under any circumstances be used for agricultural purposes before 31 August or, before 15 January thereafter, to produce crops for marketing.5. Paragraphs 3 and 4 shall not apply to areas set aside or afforested pursuant to Articles 22, 23, 24 and 31 of Regulation (EC) No 1257/1999 and counting for the purposes of compulsory set-aside where such land proves to be incompatible with the environmental or afforestation requirements laid down in those Articles.Article 201. For the purposes of Article 6(6) of Regulation (EC) No 1251/1999, the Member States may grant the set-aside payment on a multiannual basis for a period up to five marketing years.2. Without prejudice to Article 2(4) of Regulation (EC) No 1251/1999 and to any subsequent increase in the basic amounts fixed in Article 4(3) thereof, producers who undertake to set aside the same parcels for the period referred to in paragraph 1 shall receive the area payment for that period, calculated on the basis of the basic amount and the yields in the regionalisation plan in force at the time of their undertaking.3. Where producers deliberately go back on their undertakings in their "area" aid applications before the period referred to in paragraph 1 expires, they must reimburse 5 % of the area payment in respect of the previous marketing year on areas withdrawn from their undertaking, multiplied by the number of years in which they have failed to fulfil their original commitment.4. Producers who opt for the arrangement provided for in paragraph 2 may go back on their undertakings without incurring the penalty provided for in paragraph 3:(a) where they decide to set aside or afforest the areas in question under a scheme provided for in Articles 22, 23, 24 and 31 of Regulation (EC) No 1257/1999;(b) in special cases authorised by the Member States and entailing a change in farm structure beyond the producer's control, such as reparcelling.5. Where, as the result of a change in farm structure during the period covered by the undertaking, the area set aside under this Article exceeds the percentage limit laid down by the Member States pursuant to Article 6(5) of Regulation (EC) No 1251/1999 at the time of such undertaking, the areas covered by the undertaking shall be adjusted in accordance with that limit.Article 211. Where the declared area set aside is smaller than the area corresponding to the percentage of compulsory set-aside laid down for the marketing year in question, the area on which producers of arable crops subject to the set-aside obligation are eligible for area payments shall be calculated on the basis of the declared set-aside area and the percentages of the various crops, including silage grass; it may not however be reduced to an area less than that required to produce 92 t of cereals as referred to in Article 6(7) of Regulation (EC) No 1251/1999.2. The cereal production referred to in paragraph 1 shall be calculated on the basis of the yield used for the area payments. If the Member State has chosen to use the historical regional yields for oilseeds, it shall be multiplied by 1,95.Article 22In the case of Portugal, in accordance with Article 6(4) of Regulation (EC) No 1251/1999, the area payment for compulsory set-aside shall be increased by the amounts shown in Annex IX. Those amounts shall be financed in accordance with Article 5 of Regulation (EEC) No 3653/90.Article 231. "Area" aid applications as referred to in Regulation (EEC) No 3887/92 shall be broken down by region in accordance with Article 3 of Regulation (EC) No 1251/1999.2. For each area payment application in a given region of production, there must be a corresponding set-aside declaration in respect of at least the corresponding number of hectares in the same region of production.3. A derogation from paragraph 2 may be provided for in accordance with objective criteria laid down by the Member State.4. By way of derogation from paragraph 2, the compulsory set-aside corresponding to an application for area payment submitted may be effected in whole or in part:(a) in Spain, in the "secano" region in the case of holdings situated in "secano" and "regadÃ ­o" production regions;(b) in another region of production, provided that the areas to be set aside are located in regions of production adjacent to those in which the cultivated areas are situated.5. Where paragraphs 3 and 4 are applied, the area to be set aside must be adjusted to take account of the difference between the yields used to calculate the payment in respect of set-aside in the regions concerned. However, the application of this paragraph must not lead to fewer hectares being set aside than the obligation requires.CHAPTER IVSpecial provisionsArticle 24By way of derogation from Article 8(2) of Regulation (EC) No 1251/1999, the Member States may defer the final date for sowing to no later than 15 June for the crops listed in Annex X and in the zones, to be defined by the Member States concerned, located in the regions specified in that Annex.Where the deferment of the final date for sowing concerns all arable crops, the Member States may also put back the closing date for the submission of area payment applications by the producers in the zones concerned to 15 June at the latest or to the final date for sowing, whichever occurs earlier.Article 251. The limit provided for in Article 10(7) of Regulation (EC) No 1251/1999 shall be set taking account of the national reference area and the total area of eligible agricultural land and with the objective of avoiding planting on a scale that would result in excessive reductions in the crop-specific oilseeds area payment.2. The limit and the criteria applied to establish it shall be notified to the Commission at the earliest possible date and by 31 July at the latest of the marketing year prior to that covered by the area payment application.3. With a view to assessing producers' eligibility for area payments, the competent authorities shall check whether their aid applications fall within the limit laid down. Any land covered by applications for crop-specific oilseeds area payments in excess of the limit shall be disallowed.4. In cases where disallowance of areas pursuant to paragraph 3 means that the area set aside by a producer exceeds the limit laid down in Article 6(5) of Regulation (EC) No 1251/1999 and applicable in the Member State concerned, the area set aside and covered by the area payment application shall be reduced so that it does not exceed that limit.5. Any land disallowed under producers' "area" aid applications pursuant to paragraphs 3 and 4 shall not count for the purposes of Article 2(4) and (6) of Regulation (EC) No 1251/1999.CHAPTER VFinal provisionsArticle 26Notifications1. The Member States shall send the Commission the information to be provided in tables as described in Annex XI in the standardised format described therein, by production region, base area and country, in accordance with the following timetable:(a) by 15 September of the marketing year in progress: data obtained taking into account controls and checks already carried out;(b) by the following 31 October at the latest: definitive data corresponding to those used to calculate the definitive rate of overshoot referred to in Article 12; and(c) by the following 15 February at the latest: the final data corresponding to the areas for which aid has actually been paid, after the reductions in area provided for in Article 9 of Regulation (EEC) No 3887/92 have been deducted.2. Where the areas referred to in Articles 10 and 11 are found to have been exceeded, the Member State concerned shall notify the Commission of the definitive rate of the overshoot immediately and at the latest by 31 October of the marketing year in progress. The data used to calculate the rate by which a base area is exceeded shall be forwarded using the form in Annex VII.3. Where the rate of overshoot is distributed in accordance with Article 2(6) and the third paragraph of Article 5 of Regulation (EC) No 1251/1999, the Member State concerned shall notify the Commission of such distribution by 31 October at the latest.Article 27The Member States shall adopt the measures necessary for the application of this Regulation and shall notify them to the Commission within one month of their adoption or amendment.Article 28Regulations (EEC) No 2467/92, (EEC) No 2836/93, (EC) No 762/94, (EC) No 1098/94, (EC) No 1237/95, (EC) No 658/96 and (EC) No 1577/98 shall be repealed with effect from 1 July 2000.References to the repealed regulations shall be construed as references to this Regulation.Article 29This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to the support for producers of certain arable crops in respect of the 2000/01 and following marketing years.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 181, 1.7.1992, p. 12.(3) OJ L 210, 28.7.1998, p. 3.(4) OJ L 246, 27.8.1992, p. 11.(5) OJ L 380, 24.12.1992, p. 24.(6) OJ L 260, 19.10.1993, p. 3.(7) OJ L 202, 30.7.1997, p. 48.(8) OJ L 90, 7.4.1994, p. 8.(9) OJ L 256, 19.9.1998, p. 8.(10) OJ L 121, 12.5.1994, p. 12.(11) OJ L 241, 11.9.1999, p. 14.(12) OJ L 121, 1.6.1995, p. 29.(13) OJ L 284, 16.10.1997, p. 36.(14) OJ L 91, 12.4.1996, p. 46.(15) OJ L 75, 20.3.1999, p. 24.(16) OJ L 206, 23.7.1998, p. 17.(17) OJ L 225, 12.10.1970, p. 1.(18) OJ L 25, 1.2.1999, p. 27.(19) OJ L 362, 27.12.1990, p. 28.(20) OJ L 158, 8.7.1995, p. 13.(21) OJ L 355, 5.12.1992, p. 1.(22) OJ L 127, 21.5.1999, p. 4.(23) OJ L 160, 26.6.1999, p. 103.(24) OJ L 218, 6.8.1991, p. 1.(25) OJ L 356, 24.12.1991, p. 17.(26) OJ L 132, 28.5.1988, p. 3.(27) OJ L 196, 18.7.1986, p. 1.(28) OJ L 181, 1.7.1992, p. 21.(29) OJ L 391, 31.12.1992, p. 36.(30) OJ 125, 11.7.1966, p. 2309/66.(31) OJ L 160, 26.6.1999, p. 21.(32) OJ L 215, 30.7.1992, p. 85.(33) OJ L 215, 30.7.1992, p. 96.(34) OJ L 160, 26.6.1999, p. 80.ANNEX I(Article 2(1))DEFINITIONS1. Permanent pastureNon-rotational land used for grass production (sown or natural) on a permanent basis (five years or longer).2. Permanent cropsNon-rotational crops other than permanent pasture that occupy the land for five years or longer and yield repeated harvests, with the exception of multiannual crops.3. Multiannual crops>TABLE>4. Restructuring programmeChange to the structure and/or eligible area of a holding imposed by the public authorities.ANNEX II(Article 4(5))Confectionery sunflower seed varietiesAgripro 3450AgrosurDahlgren D-131 (Toma)Dahlgren D-151Dahlgren D-171Dahlgren D-181Dahlgren 954Dahlgren D-1950Dahlgren D-1998DisetHagen Seed SG 9011Hagen Seed SG 9054Hagen Seed SG 9211Interstate (IS)8004KelisurRoyal Hybrid 381Royal Hybrid 2141Royal Hybrid 3801Royal Hybrid 3831Royal Hybrid 4381RRC 995RRC 2211RRC 2232RRC 4211SIGCO 826SIGCO 828SIGCO 829SIGCO 830SIGCO 954SIGCO 964SIGCO 974SIGCO 995TomaTriumph 660CTriumph 505C+Triumph 520CTriumph 515CUSDA Hybrid 924ANNEX III(Article 5)TEST FOR BITTER LUPINSTo be performed on a sample of 200 grains taken from a batch of 1 kg from each lot of 20 t maximum.The test is intended solely to provide qualitative evidence of the presence of bitter grains in the sample. The homogeneity tolerance is 1 grain per 100. Use the Grain-Cut method according to Von Sengbusch (1942), Ivanov and Smirnova (1932) and Eggebrecht (1949). Cut the dry or swollen grains crosswise. Place the half-grains in a sieve and dip in an iodine solution for ten seconds, then rinse under water for five seconds. The cut surfaces of bitter grains turn brown while those low in alkaloids remain yellow.To prepare the iodine solution, dissolve 14 g of potassium iodate in as little water as possible, add 10 g of iodine and dilute to 4000 cm3. Leave the solution to stand for one week before use. Store in brown bottles. Dilute the stock solution to three to five times its initial volume before using.ANNEX IV(Article 6(1), second subparagraph)ZONES ELIGIBLE FOR THE SUPPLEMENT FOR DURUM WHEAT IN AUSTRIAPannonia:1. Gebiete der Bezirksbauernkammern2046 Atzenbrugg2054 Baden2062 Bruck/Leitha2089 Ebreichsdorf2101 GÃ ¤nserndorf2241 Hollabrunn2275 Kirchberg/Wagram2305 Korneuburg2321 Laa/Thaya2330 Langenlois2364 Marchfeld2399 Mistelbach2402 MÃ ¶dling2470 Poysdorf2500 Ravelsbach2518 Retz2551 Schwechat2585 Tulln2623 Wr. Neustadt2631 Wolkersdorf2658 Zistersdorf2. Gebiete der Bezirksreferate3018 Neusiedl/See3026 Eisenstadt3034 Mattersburg3042 Oberpullendorf3. Gebiete der Landwirtschaftskammer1007 WienANNEX V(Article 6(3))ZONES ELIGIBLE FOR THE SPECIAL AID FOR DURUM WHEATGERMANY:Kreise und Kreisfreie StÃ ¤dte:Baden-WÃ ¼rttemberg:Stadt Stuttgart, Ludwigsburg, Rems-Murr-Kreis, Stadt Heilbronn, Heilbronn, Hohenlohekreis, Main-Tauber-Kreis, Stadt Karlsruhe, Karlsruhe, Stadt Baden-Baden, Rastatt, Stadt Heidelberg, Stadt Mannheim, Rhein-Neckar-Kreis, Stadt Pforzheim, Enzkreis, Ortenaukreis.Bayern:Stadt Ingolstadt, Dachau, EichstÃ ¤tt, Freising, FÃ ¼rstenfeldbrÃ ¼ck, Neuburg-Schrobenhausen, Pfaffenhofen a.d.Ilm, Kelheim, Stadt Ansbach, Ansbach, Neustadt-Bad Winsheim, Stadt Aschaffenburg, Aschaffenburg, Bad Kissingen, RhÃ ¶n-Grabfeld, HaÃ berge, Kitzingen, Main-Spessart, Stadt Schweinfurt, Schweinfurt, Stadt WÃ ¼rzburg, WÃ ¼rzburg.Rheinland-Pfalz:Ahrweiler, Stadt Koblenz, Mayen-Koblenz, Bad Kreuznach, Rhein-Lahn-Kreis, Westerwald-Kreis, Bernkastel-Wittlich, Bitburg-PrÃ ¼m, Daun, Trier-Saarburg, Stadt Trier, Stadt Frankenthal, Landau i.d.P., Ludwigshafen, Mainz, Neustadt/Weinstr., Speyer, Worms, Alzey-Worms, Bad DÃ ¼rkheim, Donnersbergkreis, Germersheim, SÃ ¼dl. WeinstraÃ e, Ludwigshafen, Mainz-Bingen.Hessen:Stadt Frankfurt/Main, Wiesbaden, BergstraÃ e, Stadt Darmstadt, Darmstadt-Dieburg, GroÃ -Gerau, Hochtaunuskreis, Main-Kinzig-Kreis, Main-Taunus-Kreis, Stadt Offenbach, Offenbach, Rheingau-Taunus-Kreis, Wetteraukreis, Lahn-Dill-Kreis, Limburg-Weilburg.Saarland:Stadt SaarbrÃ ¼cken, Merzig-Wadern, Neunkirchen, Saarlouis, Sankt Wendel.Sachsen:Mittweida, Muldentalkreis.Sachsen-Anhalt:Bernburg, KÃ ¶then, Burgenlandkreis, Mansfelder Land, Merseburg-Querfurt, Saalkreis, Sangerhausen, Aschersleben-StraÃ furt, Halberstadt, Jerichower Land, Quedlinburg, SchÃ ¶nebeck.ThÃ ¼ringen:Unstrut-Hainich-Kreis, KyffhÃ ¤userkreis, Gotha, SÃ ¶mmerda, Hildburghausen, Stadt Weimar, Weimarer Land, Altenburger Land, Stadt Erfurt.SPAINComarcas agrÃ ­colasAlmazÃ ¡n (SO), Bajo AragÃ ³n (TE), CampiÃ ±a (GU), Campo de GÃ ³mara (SO), Centro (AB), El Cerrato (P), Hoya de Huesca (HU), La MontaÃ ±a (A), Las Vegas (M), LogrosÃ ¡n (CC), Monegros (HU), Noroeste (MU), Requena-Utiel (V), Rioja Baja (LO), SegrÃ ­a (L), Sierra Rioja Baja (LO), Sur (VA), Suroeste y Valle de GuadalentÃ ­n (MU), Trujillo (CC), Urgel (L), Valle de Ayora (V).FRANCEDÃ ©partementsAisne, Aube, Charente, Charente-Maritime, Cher, Deux-SÃ ¨vres, Essonne, Eure, Eure-et-Loir, Indre, Indre-et-Loire, Loir-et-Cher, Loiret, Lot-et-Garonne, Maine-et-Loire, Marne, NiÃ ¨vre, Orne, Sarthe, Seine-et-Marne, VendÃ ©e, Vienne, Yonne, Yvelines.ITALYProvinceAlessandria, Bologna, Brescia, Cremona, Ferrara, ForlÃ ¬, Gorizia, Lodi, Mantova, Milano, Modena, Padova, Parma, Pavia, Piacenza, Pordenone, Ravenna, Reggio Emilia, Rimini, Rovigo, Torino, Treviso, Udine, Venezia, Vercelli, Verona, Vicenza.UNITED KINGDOMEngland.ANNEX VI(Article 8)BASE AREAS>TABLE>ANNEX VII(Article 10(4))>PIC FILE= "L_1999280EN.006002.EPS">ANNEX VIII(Article 14, second paragraph)REFERENCE YIELDS AS REFERRED TO IN ARTICLE 3(7) OF REGULATION (EC) No 1251/1999>TABLE>ANNEX IX(Article 22)SUPPLEMENT FOR SET-ASIDE IN PORTUGAL>TABLE>ANNEX X(Article 24, first paragraph)>TABLE>ANNEX XI(Article 26(1))INFORMATION TO BE COMMUNICATED TO THE COMMISSIONThe information is to be presented in the form of a series of tables drawn up in accordance with the model described below:- a first set of tables giving information at production region level within the meaning of Article 3 of Regulation (EC) No 1251/1999,- a second set of tables giving information in respect of each base area region within the meaning of Annex VI to this Regulation,- a single table summarising the information for each Member State.The tables are to be sent in hard copy and in computerised form.>TABLE>Notes:Each table must quote the region in question.The yield is that used for calculating area payments in accordance with Regulation (EC) No 1251/1999.The distinction between "non-irrigated" and "irrigated" land should only be made in the case of regions containing both. In that case:d = e + fj = k + lLine 1 relates only to durum wheat eligible for the supplement to the area payment provided for in the first paragraph of Article 5 of Regulation (EC) No 1251/1999.Line 2 relates only to durum wheat eligible for the special aid referred to in the fourth paragraph of Article 5 of Regulation (EC) No 1251/1999.Line 17 relates only to areas set aside or afforested under Articles 22, 23, 24 and 31 of Council Regulation (EC) No 1257/1999 and counting as arable land set aside under Article 6(8) of Regulation (EC) No 1251/1999.Line 18 corresponds to the areas referred to in the second indent of Article 2(4) of Regulation (EC) No 1251/1999.Information must also be forwarded in respect of producers not applying for the per hectare aid under the support system for certain arable crops (Regulation (EC) No 1251/1999). This information, to be given under "Other" in columns "m" and "n", mainly relates to arable crops declared as fodder area for beef and sheep premiums.Line 21 concerns land set aside for the production of non-food crops and not qualifying for payments under the rules implementing Article 6(3) of Regulation (EC) No 1251/1999 (e.g. sugarbeet, Jerusalem artichokes and chicory roots).>PIC FILE= "L_1999280EN.006501.EPS">